[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
JUDGMENT
The above case was scheduled for trial on the fact-finding docket for September 25, 1991. A default had already been entered against defendant Corrine Moriarty, and defendant Daniel F. Moriarty failed to appear for trial. Accordingly, a default was entered pursuant to 251 P.B. and the case proceeded to a hearing in damages.
The plaintiff presented an affidavit of debt (unaccountably attached to a motion for judgment). Upon inspection of that affidavit the court finds the damages are proven in the amount of $8,333.00 plus interest in the amount of $1,196.00, plus costs of collection (attorney fees) in the amount of $500.00 pursuant to an agreement to pay costs of collection.
Judgment shall enter in favor of the plaintiffs against both defendants in the above amounts. The plaintiffs shall recover their costs.
BEVERLY J. HODGSON Judge of the Superior Court